Citation Nr: 1022576	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-17 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1945 to 
January 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
May 2010.  A transcript of the hearing is associated with the 
claims file. 
 

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma from naval 
gunfire in service. 

2.  The Veteran experienced a continuity of symptoms of 
hearing loss and tinnitus since discharge from service. 

3.  The Veteran has a current diagnosis of sensorineural 
hearing loss and occasional tinnitus that meets the 
regulatory requirements for a disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).  

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served as a U.S. Army cook including service in 
the post-war occupation of Japan.  The Veteran contends that 
he experiences bilateral hearing loss and tinnitus related to 
acoustic trauma from naval gunfire in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
However, the Court of Appeals for Veterans Claims (Court) 
cited a 1988 medical treatise that stated that the threshold 
for normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Service personnel records showed that the Veteran underwent 
basic military training including familiarization with the 
standard rifle and later served as a cook in a headquarters 
company in the occupation of Japan in 1946.  The National 
Personnel Records Center reported in August 2005 that the 
Veteran's service treatment records were not available and 
were suspected of destruction in a fire.   Attempts to obtain 
additional information to reconstruct the records were 
unsuccessful, and the RO notified the Veteran in June 2006.  
The Board is mindful that whenever relevant records may have 
been destroyed while in possession of the Government, VA's 
duty to assist is heightened.  Dixon v. Derwinski, 3. Vet. 
App. 261 (1993).   

In VA examinations in December 2005 and June 2008, the 
examiners noted the Veteran's reports of exposure to naval 
gunfire during his transit of the Pacific Ocean in route to 
Japan.  He reported that he was on deck when the ship fired a 
number of rounds at suspected floating mine.  He further 
reported that after service, he worked as a farmer and a 
builder with no recreational noise exposure.  In a May 2010 
Board hearing, the Veteran further explained that he was on 
deck aboard a battleship or a transport ship with deck guns 
and that the guns fired for about one-half hour.  The Veteran 
stated that he did not carry or use a rifle during his tour 
of duty in Japan.  

Private audiometric examinations performed in January 1999 
and June 2002 showed an auditory threshold of 50 decibels or 
greater at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  In January 1999, a "speech test" was noted to be 92 
percent bilaterally.  Neither examiner noted symptoms of 
tinnitus. 

In December 2005, a VA audiologist noted bilateral auditory 
thresholds of 40 decibels or greater at the same five 
frequencies.  Speech recognition was 100 and 96 percent in 
the right and left ears respectively.  Later the same month, 
a VA physician noted that he examined the Veteran, reviewed 
the audiometric test results, and noted the Veteran's reports 
of exposure to noise from a number of rounds of naval 
gunfire.  The physician also noted the Veteran's reports of 
the onset of progressive hearing loss starting shortly after 
discharge from service.  The physician diagnosed moderate to 
severe bilateral sensorineural hearing loss.  The physician 
also noted that the Veteran's occasional, rare tinnitus was 
not pathologic or significantly disabling and concluded that 
the Veteran's current employment, social, and daily 
activities should not be adversely affected by the 
disabilities.  The physician deferred an opinion regarding 
the etiology of the hearing loss pending his review of the 
claims file.  In March 2006, the physician reviewed the 
claims file, noting that there were no service treatment 
records and that the Veteran's noise exposure in service was 
limited to a brief incident of naval gunfire on one occasion.  
The physician noted that the most likely etiology of the 
current hearing loss and occasional tinnitus was presbycusis 
and not the military noise exposure.  

In an April 2007 letter, the Veteran's primary care physician 
noted that he did not perform or review the results of any 
hearing tests but noted that the Veteran was obviously hard 
of hearing.  The physician expressed his opinion that 
unspecified exposure to acoustic trauma in the Army 
contributed to or could have caused the hearing loss.  In a 
second letter in February 2008, the physician noted that his 
earlier opinion was based only on history and not physical 
findings.  The physician noted that the Veteran had only one 
risk factor, noise exposure in service, and that the 
Veteran's degree of hearing loss was greater than that 
expected simply by aging.  He noted that the Veteran did not 
have a history of organic ear disorders.  

In a March 2008 letter, another private physician examined 
the Veteran and noted his reports of slowly worsening hearing 
acuity since the 1940s when he was exposed to "a lot of loud 
noise in the military."  The Veteran reported some ringing 
in the ears but no dizziness, ear drainage, or infection.  On 
examination, the physician noted bilateral cerumen that was 
removed.  There were no symptoms of organic ear disorders.  
He noted that audiometric testing showed auditory thresholds 
at about 50 decibels with poor speech discrimination.  The 
complete test results are not of record.  The physician 
diagnosed bilateral neurosensory hearing loss and recommended 
the use of hearing aids.  In an April 2008 letter, a retired 
counselor informed the physician that the Veteran was present 
aboard a ship during the use of naval gunfire and depth 
charges from 1951-1954.  The same month, the physician 
responded that since the hearing loss started in the 1940s 
and 1950s, it was more likely than not that the current 
hearing deficit was the result of and aggravated by the 
military acoustic trauma.  

The RO received letters from members of the Veteran's family 
and two friends dated in October 2005 and February 2008.  All 
writers noted that they had observed the Veteran's hearing 
difficulty and complaints of a ringing sensation for many 
years.  The earliest observation was by the Veteran's spouse 
when they began dating in 1951.  

In June 2008, the VA physician who reported examination 
results in December 2005 and March 2006 noted that he had 
again reviewed the claims folder including the opinions 
provided by the private physicians.  The VA physician noted 
that both private physicians based their opinions only on 
history of noise exposure 60 years earlier provided by the 
Veteran with no evidence to indicate the onset of hearing 
loss in the 1940s, making the opinions speculative.  The VA 
physician noted that he is a board certified otolaryngologist 
and continued to conclude that the etiology of the current 
hearing loss and occasional tinnitus was presbycusis and less 
likely than not related to military noise exposure.  The 
physician did not note or address the letters from the family 
members and friends.  None of the examiners addressed the 
nature and degree of exposure that the Veteran may have 
experienced in his post-service occupations as a farmer and 
builder.  

The Board concludes that the Veteran did experience a brief 
episode of naval gunfire during a transoceanic crossing in 
1946.   Even though the occurrence has not been confirmed in 
any official records, the Veteran is competent to report on 
his experiences, and the Board concludes that his reports are 
credible as they are consistent with the nature and 
circumstances of his duties at the time.  All examiners 
except the private family practice physician accepted this 
event as relevant noise exposure.  The family practice 
physician mentioned only general Army service.  The Board 
takes into consideration that the episode at sea was brief, 
that the Veteran was likely aboard an armed troop carrier but 
not a combatant vessel, and that he was a bystander and not 
part of a gun crew.  

The Board concludes that the weight of private and VA 
audiometric testing showed that the Veteran has a current 
hearing acuity that meets the regulatory requirements of a 
hearing disability.  All examiners diagnosed bilateral 
sensorineural hearing loss and occasional but rare tinnitus.  

The record contains conflicting medical opinions regarding a 
relationship of the noise exposure in service to the current 
disability.  Although the Board acknowledges that the VA 
physician is an otolaryngologist with specialized training 
and experience, the Board notes that his conclusion was based 
in part on his reference to a lack of evidence of the onset 
of hearing loss in the 1940s.  The specialist did not address 
the observation of symptoms by the family and friends.  
Nevertheless, there is evidence both for and against a 
relationship between the current disability and an event in 
service.  

However, the Board finds that the Veteran and his family, 
particularly his spouse, are competent to report their 
observations of the Veteran's hearing difficulties.   The 
Veteran reported to his clinicians and at a Board hearing 
that he experienced the onset of tinnitus and hearing loss 
since his discharge from service.   His spouse stated that 
she observed the symptoms since 1951, and his children noted 
the symptoms for many decades.  Even though the family 
members have an interest in a positive outcome, the Board 
finds that their observations are credible and consistent.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support at 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this 
case, the Veteran and his family are competent to report 
their observations of his lack of hearing acuity over several 
decades that support a later diagnosis of sensorineural 
hearing loss and occasional tinnitus.  The Board is also 
mindful that the service treatment records that might 
otherwise confirm or deny the existence of the onset of 
hearing loss or tinnitus were destroyed. 

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that service connection for bilateral hearing 
loss and tinnitus is warranted because the Veteran 
experienced acoustic trauma in service and a continuity of 
hearing loss and tinnitus symptoms since service that now 
meet the requirements for a hearing acuity disability.   


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.
 
Service connection for tinnitus is granted, subject to the 
legal criteria governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


